Citation Nr: 1750084	
Decision Date: 11/03/17    Archive Date: 11/13/17

DOCKET NO.  10-29 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to a compensable rating for onychomycosis, bilateral great toes, 2nd, 3rd, and 4th toes prior to March 28, 2014.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

Eric Struening, Associate Counsel

INTRODUCTION

The Veteran had active military service from August 1981 to April 2002.

This matter comes before the Board of Veterans' Appeals (Board) from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

An interim November 2014 rating decision increased the rating for onychomycosis to 60 percent, effective March 28, 2014.  

In January 2017, the Board issued a decision denying a compensable rating for the period prior to March 28, 2014, and denying a rating in excess of 60 percent from that date.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to an August 2017 Joint Motion for Remand (JMR) the Court vacated that part of the January 2017 Board decision that denied a compensable rating prior to March 28, 2014.  The claim was remanded to the Board for compliance with the JMR.

The January 2017 Board decision also remanded the claims of service connection for a right ankle disability, and claims for increased ratings for right and left knee and right shoulder disabilities for further development.  A review of the record indicates that this development has not yet been completed and the issues have not yet been re-certified to the Board following the previously requested development. 


FINDING OF FACT

From August 5, 2009 to March 28, 2014, the Veteran's onychomycosis has been manifested by pain, but did not affected at least 20 percent of his entire body or 20 percent of his exposed areas; did not required systemic therapy such as corticosteroids or other immunosuppressive drugs for six weeks or more during a 12 month period; or affected areas of at least 12 square inches.

CONCLUSION OF LAW

The criteria for a 10 percent rating, but no higher, for onychomycosis, bilateral great toes, 2nd, 3rd, and 4th toes have been met from August 5, 2009 to March 28, 2014.  38 C.F.R. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.118 Diagnostic Code (Code) 7813-7806, 7804 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability ratings are determined by comparing the Veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate Codes identify the various disabilities.  38 C.F.R. Part 4.  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran initiated the current claim for increase in August 2009.  His onychomycosis of the bilateral great toes, 2nd, 3rd, and 4th toes is rated as noncompensable prior to March 28, 2014, under 38 C.F.R. § 4.118 Diagnostic Code 7813-7806. 

Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.2.  The hyphenated diagnostic code indicates an unlisted skin disability rated by analogy pursuant to 38 C.F.R. § 4.118.

Under Code 7813, dermatophytosis is rated as a disfigurement of the head, face, or neck (Code 7800), scars (Codes 7801, 7802, 7803, 7804 or 7805) or dermatitis (Code 7806) depending upon the predominate disability.  In the August 2017 JMR, the parties agreed that Code 7800 is inapplicable to the Veteran's disability as it does not affect his head, face, or neck.

Under Code 7801, a 10 percent rating is warranted for scars not to the head, face, or neck that are deep and nonlinear that cover an area or areas of at least 6 square inches (39 sq. cm.) but less than 12 square inches (77 sq. cm.).

Under Code 7802, scars not of the head, face, or neck that are superficial and nonlinear are rated as 10 percent for scars that cover an area or areas of 144 square inches (929 sq. cm.) or greater.  A 20 percent rating is warranted for scars that cover an area or areas of at least 12 square inches but less than 72 square inches.  

Under Code 7804, a 10 percent rating is warranted for one or two unstable or painful scars, a 20 percent rating is warranted for three or four unstable or painful scar, and a 30 percent rating is warranted for five or more unstable or painful scars.

Under Code 7806, a noncompensable (0 percent rating) is warranted for dermatitis or eczema covering less than 5 percent of the entire body or less than 5 percent of exposed areas affected and has required no more than topical therapy during a 12 month period.  A 10 percent rating is warranted for dermatitis or eczema that involves at least 5 percent but less than 20 percent of the entire body, or at least 5 percent but less than 20 percent of exposed areas affected, or; requires intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than 6 weeks during the past 12-month period.  A 30 percent rating is warranted for dermatitis or eczema that involves 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected; or requiring systemic therapy for a total duration of 6 weeks or more, but not constantly, during the past 12-month period.  A 60 percent rating is warranted for dermatitis or eczema with more than 40 percent of the entire body or more than 40 percent of exposed areas affected; or requiring constant or near-constant systemic therapy during the past 12-month period. 

On October 2009 VA contract examination, the Veteran reported that he had had onychomycosis on his bilateral great toes, 2nd, 3rd, and 4th toes for 13 years, and that he experienced constant itching, shedding, and crusting on his toes.  He had no exudation or ulcer formation.  He reported that he has used Lotrimin, a topical antifungal cream, three times a day for the past 15 years to treat his onychomycosis, with no side effects.  He reported that he has not used UVB, intensive light therapy, PUVA or electron beam therapy.  He reported that he did not experience any overall functional impairment from this condition.  On physical examination, there was hyperpigmentation of less than six square inches over the bilateral toenails.  There was no ulceration, exfoliation, crusting, disfigurement, tissue loss, induration, inflexibility, hypopigmentation, abnormal texture, or limitation of motion.  Skin lesion was 0 percent of exposed area and the skin lesion coverage relative to whole body was 1 percent.  The skin lesions were not associated with systemic disease.

In his December 2009 notice of disagreement, the Veteran described that has had to have his entire toenails continuously removed due to over-growth and peeling, which cause pain.  

In his June 2010 VA Form 9 substantive appeal, the Veteran reported that his toes were completely black and painful, and that it reached a point where he had to treat them 4 to 5 times a week to be comfortable.

Based on a review of the record, the Board concludes that a 10 percent evaluation, but not higher, for the Veteran's service-connected onychomycosis is warranted from August 5, 2009, the date of claim for a higher rating.

Prior to March 28, 2014, the Veteran competently and credibly reported that his onychomycosis caused him to have pain in his toes throughout the period on appeal.  The Board finds that this nearly approximates the schedular criteria under Code 7804 for a 10 percent rating because his onychomycosis manifested in pain substantially similar to one scar.  

A higher rating is not warranted under a separate Diagnostic Code prior to March 28, 2014 because the Veteran's onychomycosis did not affect at least 20 percent of his entire body or 20 percent of his exposed areas; did not require systemic therapy such as corticosteroids or other immunosuppressive drugs for six weeks or more during a 12 month period; or affected areas of at least 12 square inches.  38 C.F.R. § 4.118, Codes 7801, 7802, 7806.

The Veteran constantly used topical antifungal cream to treat his onychomycosis prior to March 28, 2014.  Higher ratings under Code 7806 are provided for treatment by "systemic therapy."  The Federal Circuit recently found that Code 7806 "draws a clear distinction between 'systemic therapy' and 'topical therapy' as the operative term of the diagnostic code."  Johnson v. Shulkin, 862 F.3d 1351 (2017).  "Systemic therapy means 'treatment pertaining to or affecting the body as a whole,' where as topical therapy means 'treatment pertaining to a particular surface area, as a topical anti-infective applied to a certain area of the skin and affecting only the area to which it is applied.'"  Id.  A topical treatment could meet the definition of systemic therapy if it was administered on a large enough scale that it affected the body as a whole; however, in this case, the Veteran only applied the antifungal cream to a small area of his body, his toes and feet.  As such, while the Veteran constantly used topical antifungal cream prior to March 28, 2014, it was not used on a large enough scale to be considered systemic.  Accordingly, a higher rating under Code 7806 is not warranted.  

The Board has also considered the Veteran's lay statements that his onychomycosis was worse than currently evaluated during this period.  He is competent to report symptoms because this requires only personal knowledge as it comes  to him through his senses; i.e pain.  Layno v. Brown, 6 Vet. App. 465 (1994).   He is not, however, competent to identify a specific level of disability of this disorder according to the appropriate diagnostic codes.  Such competent evidence concerning the nature and extent of the Veteran's disabilities has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports and the clinical records) directly address the criteria under which this disability is evaluated.  As such, the Board finds these records to be more probative than the Veteran's subjective complaints of increased symptomatology.  

The Board has considered the doctrine of reasonable doubt but has determined that it is inapplicable, other than to the extent of allowing an increase from noncompensable (0 percent) to 10 percent prior to March 28, 2014, because the preponderance of the evidence is against higher ratings.  38 U.S.C.A. § 5107 (b); 38 C.F.R. §§ 4.3, 4.7, 4.97.


ORDER

A 10 percent evaluation for onychomycosis of the bilateral great toes, 2nd, 3rd, and 4th toes, but not higher from August 5, 2009 to March 28, 2014, is granted, subject to the laws and regulations governing the award of monetary benefits.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


